Citation Nr: 0506154	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-02 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral lower 
extremity twitching and low back pain.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from April 2000 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
VA Regional Office (RO) in Denver, Colorado, that denied the 
above claim.  The case has been transferred to the 
jurisdiction of the RO in Waco, Texas.

In October 2002, the RO also denied entitlement to service 
connection for a root canal of tooth number 29, claimed as 
dental treatment.  In November 2002 submission, the veteran 
stated that the root canal had not been completed during 
service and that he wanted to have it completed.  See 
Statement from the Veteran, dated November 1, 2002.  This 
matter is referred to the RO for appropriate action.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A remand is required for this issue to comply with VA's duty 
to assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  

The record currently contains no post-service treatment 
records, but the veteran told the February 2003 VA examiner 
that he receives treatment at William Beaumont Army Medical 
Center.  VA must attempt to obtain these Federal records.   

Accordingly, this claim is REMANDED for the following:

1.  Make arrangements to obtain the veteran's 
medical records from William Beaumont Army 
Medical Center.  If the records are 
unavailable or do not exist, that fact should 
be specifically noted in the claims folder.

2.  Readjudicate the veteran's claim, with 
application of all appropriate laws, 
regulations, and case law and consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

